Citation Nr: 0613598	
Decision Date: 05/10/06    Archive Date: 05/17/06

DOCKET NO.  05-14 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Whether there is clear and unmistakable error (CUE) in the 
assignment of an effective date of April 12, 1981, for the 
award of service connection for residuals of frostbite to the 
left lower extremity and right above the knee amputation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and L.T.



ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
October 1945.  He was held as a prisoner of war of the German 
government from February 1944 to March 1945.  This appeal 
comes before the Board of Veterans' Appeals (Board) from a 
November 2004 rating decision of the Department of Veterans 
Affairs (VA), Salt Lake City, Utah, regional office (RO).  

The Board notes that there has been confusion as to exactly 
what the veteran is alleging.  It appears that the only 
specific allegations of CUE involve a prior Board decision; 
as explained below, there is no basis for Board jurisdiction 
arising from the November 2004 rating decision on appeal.

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411.  The Board will contact the 
veteran in accordance with procedures set forth in these 
regulations, that claim will be separately docketed, and it 
will be the subject of a later Board decision.


FINDINGS OF FACT

The veteran has not alleged an error of fact or law in a 
prior rating decision; his claim of CUE is directed at a 
Board decision, and the RO had no jurisdiction to adjudicate 
such a claim.




CONCLUSION OF LAW

The veteran has failed to raise a valid claim of clear and 
unmistakable error in a prior rating decision.  38 C.F.R. § 
3.105(a) (2004); Simmons v. Principi, 17 Vet. App. 104 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that it has been determined by the 
United States Court of Appeals for Veterans Claims (Court) 
that the Veterans Claims Assistance Act of 2000 (VCAA), (West 
2002) is not applicable to claims alleging clear and 
unmistakable error.  Livesay v. Principi, 15 Vet. App. 165 
(2001); see also Dela Cruz v. Principi, 15 Vet. App. 143 
(2001) (holding that the VCAA does not affect matters on 
appeal when the issue is limited to statutory 
interpretation). Consequently, the provisions of the VCAA as 
well as VA's implementing regulations will not be addressed 
in this decision.  

The veteran essentially contends that the effective date of 
his award of service connection for residuals of frostbite to 
the left lower extremity and right above the knee amputation 
should be earlier than April 12, 1981.  His August 2004 claim 
argues that an October 1972 Board decision contained CUE.

By way of background, the veteran filed a claim for service 
connection for frozen feet in October 1967.  A rating 
decision dated in January 1968 denied his claim, he appealed, 
and a final Board decision dated in July 1969 denied the 
claim.  The veteran attempted to reopen his claim, and a 
February 1971 rating decision found that no new and material 
evidence had been submitted to reopen it.  An October 1972 
Board decision came to the same conclusion.  In April 1981, 
the veteran again attempted to reopen his claim.  In a 
January 1990 decision, the Board granted service connection 
for residuals of frostbite.  A July 2004 Board decision 
granted an effective date of April 12, 1981, for the award of 
service connection for residuals of frostbite to the left 
lower extremity and right above the knee amputation.  The 
veteran did not appeal, and that decision became final.

The Board notes that in Simmons v. Principi, 17 Vet. App. 
104, 114 (2003), the Court held that the proper remedy for 
the Board, when confronted with an inadequately pled CUE 
claim (regardless of whether it pertains to a Board or RO 
decision), is to dismiss the challenge without prejudice.  In 
the instant case, the veteran, in his claim received in 
August 2004, has specifically asserted that there was CUE in 
the October 1972 Board decision.  He has not identified a 
regional office rating decision that contains CUE.  Moreover, 
when the Board affirms a determination of the agency of 
original jurisdiction, such determination is subsumed by the 
final appellate decision.  38 U.S.C.A. §§ 6104, 7105; 38 
C.F.R. §§ 20.1103, 20.1104.  All relevant rating decisions in 
this matter have been subsumed by final Board decisions.

As the veteran's contentions relate to CUE in a Board 
decision rather than a rating decision, there is no valid 
claim alleging CUE in decision of the agency of original 
jurisdiction, and the RO had no jurisdiction to adjudicate 
the veteran's current claim.  In accordance with Simmons, the 
Board therefore concludes that dismissal without prejudice of 
the veteran's claim is appropriate.


ORDER

The claim of clear and unmistakable error (CUE) in the 
assignment of an effective date of April 12, 1981, for the 
award of service connection for residuals of frostbite to the 
left lower extremity and right above the knee amputation, is 
dismissed without prejudice.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


